Vay oR QS
we 1 OR

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) = *** Po, Page I of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America : , JUDGMENT IN A CRIMINAL CASE
_¥. (For Offenses Committed On or After November 1, 1987}

Manuel Licea-Salas Case Number: 3:19-mj- 23704 |

Defendant's Attorney a rae

   

REGISTRATION NO, 88918298

THE DEFENDANT: | sou Site
pleaded guilty to count(s) 1 of Complaint Lae “

 

    

RCN Snitch ones. ay,
, BT Oeue
IN Coa BiCe ae CO HEP

CALC FINA

 

L] was found guilty to count(s)
after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
Li The defendant has been found not guilty on count(s) |
CL] Count(s) . dismissed on the motion of the United States,
IMPRISONMENT -

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

SCTIME SERVED Oo 7 days

 

Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents, in

 

. . ?
the defendant’s possession at the time of arrest upon their deportation os-removal. _ Rudy rgrieé - Fodn
LA, Court recommends defendant be deported/removed with relative, “VA a ov charged in case
WMI as 709 | |

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

Received Vv hel ( ted ee . /]

DUSM : HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

‘Clerk’s Office Copy - oe 3:19-mj-23704

4 MOr

(Aj
ie

Kw

 

 
